FILED
                                FOR PUBLICATION                                 JUN 11 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BIG LAGOON RANCHERIA, a                           Nos. 10-17803
federally recognized Indian tribe,                     10-17878

                Plaintiff - Appellee - Cross-     D.C. No. 4:09-cv-01471-CW
Appellant,

   v.                                             ORDER

STATE OF CALIFORNIA,

            Defendant - Appellant -
Cross-Appellee.



KOZINSKI, Chief Judge:

        Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

        Judges Owens and Friedland did not participate in the deliberations or vote

in this case.